Citation Nr: 0103424	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran perfected 
an appeal as to the issue of entitlement to service 
connection for shin splints.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  The veteran was treated for shin splints during active 
service and reported he had subsequently experienced 
intermittent episodes of shin splints.

4.  Persuasive medical evidence demonstrates no underlying 
disability to substantiate the veteran's claim.


CONCLUSION OF LAW

A disability related to shin splints was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The record 
indicates the veteran was adequately informed of the evidence 
necessary to support his claim, all relevant records 
identified were obtained, and sufficient medical evidence for 
a determination of the matter was obtained.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Review of the veteran's medical records reveals that the 
Report of Medical Examination at service enlistment, dated in 
May 1972, showed that clinical evaluation of the veteran was 
normal.  The veteran was diagnosed as having severe shin 
splints in January 1979; the veteran reported having pain 
after physical fitness training.  Other clinical treatment 
records show that shin splints were diagnosed on several 
occasions in February 1979.  The treatment records also 
indicate that the veteran was a long distance runner and that 
he had trained indoors on a hard surface.  Review of 
examination reports, dated in November 1981, February 1983, 
October 1984, May 1990, and July 1996 (at the time of the 
veteran's retirement) fail to show that shin splints were 
diagnosed in the course of any of these examinations.  

In his November 1996 application the veteran requested 
entitlement to VA service-connected disability benefits for 
disorders including shin splints.  He added that he had 
experienced recurring shin splints in February 1979.  

Review of a Report of Medical Examination for Disability 
Evaluation, dated in September 1997, shows that while the 
veteran complained of several present disorders, shin splints 
was not listed among the currently complained of disorders.  

The veteran is shown to have been afforded several 
examinations in September 1997.  Review of the examination 
reports, to include both general and orthopedic, do not show 
that the veteran either gave a history of, complained of, or 
was diagnosed as having shin splints.  

As part of a VA Form 9, dated by the veteran in February 
1999, he claimed that he still suffered from shin splints.  
He added that he had been self treating for his shin splints 
since his service separation by the use of ice packs and the 
taking of aspirin after he runs.  Additionally, as shown as 
part of a VA Form 9 dated in July 1999, in addition to the 
assertions made by the veteran in February 1999, he added 
that he continues to suffer from shin splints if he 
excessively uses his lower extremities.  He noted that the 
pain effected his ability to move properly.

VA outpatient treatment records are also shown to have been 
associated with the record.  Review of these records, dated 
from March 1999 to July 1999, fail to show that the veteran 
either complained of or was treated for shin splints.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for shin splints is not 
warranted.  The only evidence of a present disability are the 
opinions of the veteran.  While he is competent to express 
his assertions as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for shin splints must 
be denied.  See Brammer, supra, at 225.  See also Rabideau, 
supra, at 143-44.

The Board notes that this decision will not preclude the 
veteran from receiving VA medical treatment or establishing 
entitlement to service connection for compensation purposes 
if an underlying disorder is determined.



ORDER

Entitlement to service connection for shin splints is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

